DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Drawings
The drawings are objected to because 
In Fig. 7: The parameter C4 should read                                 
                                    
                                        
                                            C
                                        
                                        
                                            4
                                        
                                    
                                    =
                                    
                                        
                                            10
                                        
                                        
                                            0,002
                                            (
                                            λ
                                            -
                                            700
                                            )
                                        
                                    
                                
                             in the 700 to 1050 nm region.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Specification
The disclosure is objected to because of the following informalities:
In paragraph [0119]: ‘The“Australian/New Zealand Standard: safety of laser products” defines defines…’ appears in the first line. There is a space missing after “The” and “defines” appears twice.
In paragraph [0125]: a space is missing after “(Also herein referred to as AELStandard Average)” in ln. 2.
Appropriate correction is required.

 Claim Objections
Claims are objected to because of the following informalities:  
Claims 2 and 12 recite “the energy EH is less than or equals to” (emphasis added) instead of “the energy EH is less than or equal to”.
Claims 3 and 13 recite “Standard Admissible Exposure Limit AELstandard Average” instead of “Standard Admissible Exposure Limit (AELstandard Average)”
Claims 4 and 14 recite “EH= MINIMUM (New Admissible Exposure Limit (AELNew Average), Peak Admissible Exposure Limit (AELpeak per pulse))”. However, a “MINIMUM” function does not have a clear legal meaning and it should be made clear what the function is doing. Examiner suggests language such as “EH is equal to the smaller value of the New Admissible Exposure Limit (AELNew Average) or Peak Admissible Exposure Limit (AELpeak per pulse)”
Claims 6 and 16 recite “the processor wait for” (emphasis added) instead of “the processor waits for”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the minimum SNR" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is likely applicant intended claim 10 to be dependent on claim 9.
Claim 20 recites the limitation "the minimum SNR" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is likely applicant intended claim 20 to be dependent on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell US 20190064331 A1.

Regarding Claim 1, Russell ‘331 teaches a LiDAR system comprising: 
a radiation source configured to emit light pulses towards a region of interest (ROI) (110 in Fig. 1, [0071]); 
a detector configured to detect light pulses reflected from the ROI (140 in Fig. 1, [0071]); 
a processor, communicatively coupled to the radiation source and the detector (150 in Fig. 1, [0071]), the processor configured to: 
cause the radiation source to emit a preamble light pulse having an energy Ep and a pulse width W1 towards the ROI (light pulses emitted with particular characteristics including energy and pulse duration (width), 802 in Fig. 14, [0056, 132, 133, 148, 149]; energy is directly related to peak power and pulse duration, [0132]); 
determine, if the preamble light pulse is detected by the detector and whether there is an object in the ROI (triggering event identified which can be detection of object within, weather, or other events, 808 in Fig. 14, [0151]); 
responsive to a determination that there is an object in the ROI, cause the radiation source to emit a scanning light pulse having an energy EL and a pulse width W2 towards the ROI (detection of object 814 in Fig. 14, and power can increase or decrease depending on distance and if object or person is moving towards or away from the lidar system, [0151, 155, 157-159]; energy is directly related to peak power and pulse duration, [0132]; energy and duration can be adjusted [0161]), and 
responsive to the determination that there is no object in the ROI, cause the radiation source to emit a scanning light pulse having an energy EH and the pulse width W2 towards the ROI (detects atmospheric condition as triggering event which is not an object in the ROI and increases power, 812 in Fig. 14, [0137, 145, 146, 151, 152]; energy is directly related to peak power and pulse duration, [0132]; energy and duration can be adjusted [0161]);

Regarding Claim 11, Russell ‘331 teaches a LiDAR method comprising: 
emitting, by a radiation source, light pulses towards a region of interest (ROI) (110 in Fig. 1, [0071]); 
detecting, by a detector, light pulses reflected from the ROI (140 in Fig. 1, [0071]): 
causing, by a processor communicatively coupled to the radiation source (150 in Fig. 1, [0071]), the radiation source to emit a preamble light pulse having an energy Ep and a pulse width W1 towards the ROI (light pulses emitted with particular characteristics including energy and pulse duration (width), 802 in Fig. 14, [0056, 132, 133, 148, 149]; energy is directly related to peak power and pulse duration, [0132]); 
determining, by the processor communicatively coupled to the detector, if the preamble light pulse is detected by the detector and whether there is an object in the ROI (triggering event identified which can be detection of object within, weather, or other events, 808 in Fig. 14, [0151]); 
responsive to a determination that if there is an object in the ROI, causing, by the processor, the radiation source to emit a scanning light pulse having an energy EL and a pulse width W2 towards the ROI (detection of object 814 in Fig. 14, and power can increase or decrease depending on distance and if object or person is moving towards or away from the lidar system, [0151, 155, 157-159]; energy is directly related to peak power and pulse duration, [0132]; energy and duration can be adjusted [0161]); and 
responsive to the determination that if there is no object in the ROI, causing, by the processor, the radiation source to emit a scanning light pulse having an energy EH and the pulse width W2 towards the ROI (detects atmospheric condition as triggering event which is not an object in the ROI and increases power, 812 in Fig. 14, [0137, 145, 146, 151, 152]; energy is directly related to peak power and pulse duration, [0132]; energy and duration can be adjusted [0161]).

Regarding Claims 5 and 15, Russell ‘331 teaches the LiDAR system of claim 1 and the LiDAR method of claim 11, wherein the pulse width W1 is smaller than the pulse width W2 (controller can increase the pulse duration of light pulses, [0146]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US 20190064331 A1 in view of Povolosky US 20140194955 A1.

Regarding Claims 2 and 12, Russell ‘331 teaches the LiDAR system of claim 1 and the LiDAR method of claim 11, wherein the energy Ep is less than the energy EL, the energy EL is less than the energy EH (original or weak light pulse emitted, power can incrementally increase if person or object is detected moving away from detector, the atmospheric condition detection leads to pulse power generally higher than the first pulse or object detected pulses, [0056, 132, 133, 137, 145-149, 151-159, 161])
Russell ‘331 does not explicitly teach the energy EH is less than or equals to a Peak Admissible Exposure Limit (AELpeak per pulse).
However, Russell ‘331 does teach eye-safe laser operation (Abstract, [0043]) and safety regulation standards used with pulsed lasers in different applications are well known in the art.
Additionally, Povolosky teaches limiting laser energy by an AEL by the most restrictive of a single pulse, repetitive pulse, and average power limits ([0199], pages 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘331 to ensure high energy pulses would have energy less than or equal to the Peak Admissible Exposure Limit similar to Povolosky. This would ensure the laser transmissions are safe and comply with known safety standards.

Regarding Claims 4 and 14, Russell ‘331 teaches the LiDAR system of claim 1 and the LiDAR method of claim 11, 
Russell ‘331 does not explicitly teach wherein the energy EH= MINIMUM (New Admissible Exposure Limit (AELNew Average), Peak Admissible Exposure Limit (AELpeak per pulse)).
Povolosky teaches limiting laser energy by an AEL by the minimum (most restrictive) AEL of a single pulse, repetitive pulse, and average power limits ([0199], pages 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘331 to ensure energy of the high energy pulses would have energy equal to the minimum of an Average or Peak Admissible Exposure Limit similar to Povolosky. This would ensure the laser transmissions are safe and comply with known safety standards.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US 20190064331 A1 in view of Wolf US 20040012962 A1.

	Regarding claims 3 and 13, Russell ‘331 teaches the LiDAR system of claim 1 and the LiDAR method of claim 11,
	Russell ‘331 does not explicitly teach wherein the energy EL= Standard Admissible Exposure Limit AELstandard Average -EP.
	Wolf teaches multiple lasers have a maximum combined total light energy not to exceed the AEL safety limits ([0009, 52]).
Additionally, laser safety limits are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘331 to set the energy of the combination of two pulses to the AEL. This would ensure the total energy would not exceed the AEL safety limits (Wolf: [0009, 52]), which would prevent damage to the detected object. 

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US 20190064331 A1 in view of Russell US 20190107606 A1.

Regarding Claims 6 and 16, Russell ‘331 teaches the LiDAR system of claim 1 and the LiDAR method of claim 11, 
Russell ‘331 does not explicitly teach wherein the processor wait for a predetermined duration to determine if the preamble light pulse is detected by the detector, the predetermined duration is calculated based on an optimal preamble distance.
Russell ‘606 teaches a LiDAR system waiting a predetermined duration  to determine if a light pulse is detected with the predetermined duration calculated based on a maximum distance (                        
                            
                                
                                    τ
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     is calculated based on maximum range; if no pulse is received in time, system may emit next pulse and/or ignore pulses received outside of time windows, [0092-101])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘331 to wait for a predetermined duration to determine if the preamble light pulse is detected by the detector, the predetermined duration is calculated based on an optimal preamble distance similar to Russell ‘606. This will help the LiDAR attribute returned pulses to the correct transmitted pulses.

Regarding Claims 8 and 18, Russell ‘331 as modified above teaches the LiDAR system of claim 6 and the LiDAR method of claim 16, 
Russell ‘331 does not explicitly teach omitting the preamble light pulse received after the predetermined duration.
Russell ‘606 teaches a LiDAR system waiting a predetermined duration  to determine if a light pulse is detected with the predetermined duration calculated based on a distance (                        
                            
                                
                                    τ
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     is calculated based on maximum range; if no pulse is received in time, system may emit next pulse and/or ignore pulses received outside of time windows, [0092-101])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘331 to omit the preamble light pulse received after the predetermined duration similar to Russell ‘606. This will help the LiDAR attribute returned pulses to the correct transmitted pulses.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US 20190064331 A1 in view of Doylend US 20170184450 A1.

Regarding Claims 9 and 19, Russell ‘331 teaches the LiDAR system of claim 1 and the LiDAR method of claim 11, 
Russell ‘331 does not explicitly teach wherein the energy Ep is calculated based on a minimum estimated signal-to-noise ratio (SNR).
Doylend teaches requiring a certain minimum energy to be transmitted in order to maintain sufficient signal to noise ratio for detection of the target ([0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘331 calculate Ep based on a minimum estimated SNR similar to Doylend. This will help ensure returned pulses can be detected.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US 20190064331 A1 in view of Kadtke US 6278961 B1.

Regarding Claims 10 and 20, Russell ‘331 teaches the LiDAR system of claim 1 and the LiDAR method of claim 11, 
Russell ‘331 does not explicitly teach wherein the minimum SNR is estimated through a Neyman Pearson detector.
Kadtke teaches SNR estimation through a Neyman Pearson detector (Col. 9, lns. 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘331 to estimate the minimum SNR using a Neyman Pearson detector similar to Kadtke. This will help reduce false positive detections.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not explicitly teach or reasonably suggest: the optimal preamble distance is calculated based on a Peak Admissible Exposure Limit, the width W2 and a repetition frequency                     
                        f
                    
                 of the light pulses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nothern, III US 20210270938 A1: short range pulse emitted at every measurement point before conditionally emitting a long range pulse for accessible emissions that are eye-safe.
Petit US 20200033474 A1: Emitting a weak first laser pulse before changing scan parameters of subsequent laser pulses depending on results of first pulse.
Australian/New Zealand Standard: Safety of laser products: AEL and MPE limits and calculations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645